Case 1:18-cv-12176-TLL-PTM ECF No. 60 filed 04/04/19                              PageID.259          Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF MICHIGAN


  Frankenmuth Credit Union                                        Case No. 18-12176
                 Plaintiff
  V                                                               Judge: Thomas Ludington

  Randall Anderson, et al.
                 Defendants
                               Debtor(s).
  _______________________________________/

                                         NOTICE OF APPEARANCE

  PLEASE TAKE NOTICE that Frankenmuth Credit Union hereby appears in the above action, by and
  through its attorneys Leduc Frank, and requests that all papers in the case be served at the address stated
  below:
  Thomas Leduc, Esq.,P.O. Box 2191, Royal Oak, MI 48068 toml@leducfrank.com

  PLEASE TAKE FURTHER NOTICE that the foregoing demand includes demand not only for notices
  and papers referred to in the rules specified above but also includes, without limitation, a demand for any
  and all orders and notices of any application, including notice of any application to sell real estate property
  held by the debtor, motion, petition, pleading, request, complaint or demand, whether formal or informal,
  whether written or oral, or whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or
  otherwise, which affects the debtor or the property of the debtor.

  Dated: 4/4/2019                               By:      /S/ Thomas Leduc
                                                         Thomas Leduc(P45039)
                                                         toml@leducfrank.com
                                                         Attorney for Creditor
                                                         P.O. Box 2191
                                                         Royal Oak, MI 48068
                                                         248-268-2224
